         Case 1:19-cv-03377-LAP Document 101 Filed 12/20/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 VIRGINIA GIUFFRE,

                         Plaintiff,

         v.

 ALAN DERSHOWITZ,                                  Civil Action No. 1:19-cv-3377 (LAP)

                         Defendant.                DECLARATION OF HALEY N.
                                                   PROCTOR

 ALAN DERSHOWITZ,

                Counterclaim Plaintiff,

         v.

 VIRGINIA L. GIUFFRE,

                Counterclaim Defendant.


        HALEY PROCTOR hereby declares pursuant to 28 U.S.C. § 1746 as follows:

        1.      I make this declaration in support of Plaintiff Virginia Giuffre’s motion for leave

to file an Amended Complaint.

        2.      Attached hereto as Exhibit A is a true and correct copy of the Amended Complaint

Plaintiff proposes to file.

        3.      Attached hereto as Exhibit B is a true and correct copy of the proposed Amended

Complaint in which the non-formatting changes from the Complaint are identified in redline.

        4.      Attached hereto as Exhibit C is a true and correct copy of a transcript of the

December 2, 2019, status conference held before the Court and referred to in the accompanying

memorandum of law.
 Case 1:19-cv-03377-LAP Document 101 Filed 12/20/19 Page 2 of 2



Dated: December 20, 2019


                                        /s/ Haley N. Proctor
                                        Haley N. Proctor




                                  2
